department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number refer reply to cc ita b03 plr-132734-05 date date internal_revenue_service number release date index number ------------------------------------------------------ ------------------------------------- --------------------------------------------- ------------------------------- attn --------------------- ------------------------------- in re --------------------------------------- ------------------------------ ------------------------------- ---------------------------- legend taxpayer taxpayer corp x business a state a investment investment banking firm investment banking firm accounting firm date date date date date date date date date --- plr-132734-05 dear -------------- this ruling is in reply to a letter dated date submitted by corp x as successor to taxpayer and taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administrative regulations for taxpayer and taxpayer collectively referred to as taxpayers to complete the documentation of success-based fees required under sec_1_263_a_-5 of the income_tax regulations in order to be excepted from the requirement to capitalize such fees under sec_263 of the internal_revenue_code facts prior to the termination of their corporate existence both taxpayer and taxpayer were business a holding_companies incorporated in state a and owned all of the outstanding capital stock of one or more operating subsidiaries on date taxpayer acquired taxpayer in a transaction qualifying as a reorganization under sec_368 and sec_368 of the internal_revenue_code wherein taxpayer survived a merger with a merger subsidiary controlled by taxpayer subsequently taxpayer merged with and into taxpayer in a statutory merger described in sec_368 and ceased to exist taxpayer 2’s operating subsidiary was also merged with and into one of taxpayer 1’s subsidiaries in conjunction with the acquisition of taxpayer acquisition taxpayer engaged investment banking firm on date and incurred fees for investment banking services including a success- based fee in conjunction with acquisition taxpayer engaged investment banking firm and also incurred fees for investment banking services including a success- based fee in a separate subsequent transaction qualifying as a reorganization under sec_368 taxpayer merged with and into corp x on date and ceased to exist acquisition taxpayer 1’s operating subsidiaries were also merged with and into corp x’s operating subsidiary in anticipation of acquisition taxpayer engaged investment banking firm on date and incurred fees for investment banking services including a success-based_fee on date taxpayer engaged accounting firm to provide tax consulting and analyze the transaction costs incurred by both taxpayer and taxpayer with regard to acquisition and acquisition accounting firm determined that certain amounts of taxpayer 1’s and taxpayer 2’s success-based fees incurred in conjunction with acquisition and acquisition were allocable to activities that did not facilitate the transactions plr-132734-05 taxpayers relied on accounting firm to advise them about the treatment and the documentation requirements for success-based fees that were allocable to non- facilitative activities under sec_1_263_a_-5 under this provision the taxpayers were required to complete documentation of these amounts on or before the due_date of the taxpayers’ timely filed original federal_income_tax returns including extensions for the taxable years during which the transactions closed the original due_date for taxpayer 1’s final tax_return for the short_period ended date was date and the extended due_date for its final tax_return would have been date in the case of taxpayer the original due_date for its final tax_return for the short_period ended date was date and the extended due_date for its final return would have been date however accounting firm miscalculated the original due dates of taxpayers’ tax returns and failed to advise taxpayers to file an extension of time to file their returns as a result accounting firm failed to complete the documentation requirement for taxpayers’ success-based fees incurred with regard to acquisition and acquisition before the due dates of taxpayers’ timely filed original tax returns including extensions accounting firm completed the documentation required under sec_1_263_a_-5 for taxpayer by date and for taxpayer by date but after the returns were due thus corp x as successor to taxpayers filed a request under sec_301_9100-3 to ask for an extension of the time provided in sec_1_263_a_-5 for documenting that certain success-based fees were non-facilitative law and analysis sec_263 provides that no deduction shall be allowed for any amounts paid out for new buildings or permanent improvements or betterments made to increase the value of any property or estate sec_1_263_a_-5 provides in part that a taxpayer must capitalize an amount_paid to facilitate certain transactions including reorganizations described in sec_368 sec_1_263_a_-5 provides as follows an amount_paid that is contingent on the successful closing of a transaction described in paragraph a of this section is an amount_paid to facilitate the transaction except to the extent the taxpayer maintains sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction this documentation must be completed on or before the due_date of the taxpayer's timely filed original federal_income_tax return including extensions for the taxable_year during which the transaction closes for purposes of this paragraph f documentation must consist of more than merely an allocation between activities that facilitate the transaction and activities that do not facilitate the transaction and must consist of supporting records for example time records itemized invoices or other records that identify-- plr-132734-05 the various activities performed by the service provider the amount of the fee or percentage of time that is allocable to each of the various activities performed where the date the activity was performed is relevant to understanding whether the activity facilitated the transaction the amount of the fee or percentage of time that is allocable to the performance of that activity before and after the relevant date and the name business address and business telephone number of the service provider emphasis added sec_301_9100-1 through set forth the standards the commissioner will use in determining whether to grant an extension of time to make an election sec_301_9100-1 provides in part that an election includes an application_for relief in respect of tax a request to adopt change or retain an accounting_method or accounting_period but does not include an application_for an extension of time for filing a return under sec_6081 of the code sec_301_9100-1 generally provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-3 generally provides that requests for relief subject_to this section ie requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 for automatic 12-month extension will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government we do not believe that the timely documentation requirement for success-based fees in sec_1_263_a_-5 constitutes an election to which the provisions of sec_301 apply specifically we do not believe that the documentation provision constitutes an application_for relief in respect of tax or a request to adopt change or retain an accounting_method or accounting_period as described in sec_301_9100-1 for which an extension of time under sec_301_9100-3 is available first the documentation requirement in sec_1_263_a_-5 does not fall within the meaning of the term an application_for relief in respect of tax described in sec_301_9100-1 because the phrase is not well-defined it should be interpreted and applied based on its ordinary and usual meaning see 380_us_563 in the ordinary sense the term application means a request or petition see black’s law dictionary 8th ed an application_for relief in respect of tax for plr-132734-05 which sec_301 relief has been available and granted has generally required the filing of a request notice form or other information with the internal_revenue_service these filings can be made by means such as providing a separate notice filing a relevant document with a tax_return or by taking an affirmative position on a tax_return see eg sec_1_195-1 sec_1_508-1 sec_1_612-4 however the timely documentation requirement of sec_1_263_a_-5 does not require any filing with the service under the regulation a taxpayer must complete the appropriate documentation by the due_date of the return including extensions in order to establish that certain amounts are exempt from capitalization under this provision the timely documentation requirement is more like a record-keeping requirement to substantiate the taxpayer’s characterization rather than a request for relief from the imposition of tax additionally the explicit language of sec_1_263_a_-5 suggests that it was not intended to be treated as an election under sec_301_9100-1 the provision does not require the filing of information with the service but does require that the taxpayer complete detailed documentation in close proximity to the taxable_year in which the acquisition transaction closes this information must include supporting records identifying the precise activities performed the amounts allocable to those activities and the service provider that performed them thus the emphasis of this regulation is on the maintenance of contemporaneous and accurate records that clearly demonstrate that a portion of the success-based_fee is allocable to activities that do not facilitate the acquisition the application of sec_301 to allow an extension of the time to complete this information would seem to undermine the clear intent of underlying regulation for these reasons we believe that sec_1_263_a_-5 does not constitute an application_for relief in respect of tax and an election for which relief under sec_301 is available to taxpayers furthermore we believe that the documentation requirement for success-based fees in sec_1_263_a_-5 is not i a request to adopt an accounting_method ii a request to change an accounting_method or iii a request to retain an accounting_method these three conclusions all implicate the same threshold issue namely whether the timely documentation of non-facilitative success-based fees under sec_1_263_a_-5 constitutes a method_of_accounting under sec_446 and sec_481 and the regulations thereunder we do not believe it does rather the method_of_accounting is the timing principle articulated by sec_1_263_a_-5 in its entirety success-based fees are capitalized except to the extent they are timely documented as non-facilitative the existence or absence of timely prepared documentation is an objective and verifiable fact external to the accounting_method that determines the application of the accounting_method the method of deducting non-facilitative success-based fees does not apply to fees that are not timely documented any more than it applies to fees that are not in fact success-based or facilitative in summary the documentation of non-facilitative success-based fees under sec_1 a - f is not in itself a method_of_accounting rather documentation is an extrinsic fact that affects the operation of the method_of_accounting established by sec_1_263_a_-5 for plr-132734-05 this reason and for other reasons previously stated the completion of documentation under sec_1_263_a_-5 does not constitute a request to adopt change or retain a method_of_accounting as described in sec_301_9100-1 conclusion based on the discussion above we conclude that the provision of sec_1_263_a_-5 which requires a taxpayer to complete the documentation of success-based fees allocable to non-facilitative activities on or before the due_date of its timely filed return including extensions for the taxable_year in which the transaction closes does not constitute an election as defined in sec_301_9100-1 for which relief is available to taxpayers under sec_301_9100-3 accordingly taxpayers’ request for an extension of time under sec_301_9100-3 to satisfy the documentation requirement relating to success-based fees under sec_1_263_a_-5 is hereby denied except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being furnished to your authorized representatives christopher f kane branch chief branch income_tax accounting sincerely
